COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-147-CR
 
 
  
DAVID 
URIAH DEMPSEY                                                        APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 415TH DISTRICT COURT OF PARKER COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
David Uriah Dempsey attempts to appeal his conviction for burglary.  On 
March 5, 2004, the trial court signed a certification of appellant’s right to 
appeal, which was also signed by appellant and his counsel.  See Tex. R. App. P. 25.2(a)(2).  The 
certificate states that this case “is a plea-bargain case, and the defendant 
has NO right of appeal” and that “the defendant has waived the right of 
appeal.”  Appellant filed a notice of appeal on March 30, 2004.
        On 
April 7, 2004, we notified appellant that the certification indicating that he 
had no right to appeal and had waived the right to appeal had been filed in this 
court and that we would dismiss this appeal unless appellant or any party 
desiring to continue the appeal filed, on or before April 19, 2004, a response 
showing grounds for continuing the appeal.  Appellant did not file any 
response.
        A 
valid waiver of appeal will prevent a defendant from appealing without the trial 
court’s consent.  Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. 
App. 2003).  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.